THE THIRTEENTH COURT OF APPEALS

                                     13-12-00578-CV


                                    DIANA PAREDES
                                          v.
                                     MARIO LIMON


                                    On Appeal from the
                      214th District Court of Nueces County, Texas
                           Trial Cause No. 2011-FAM-631-F


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and remanded to

the trial court. Accordingly, we set aside the trial court’s judgment without regard to the

merits, and REMAND this case to the trial court for rendition of judgment in accordance

with the parties’ agreement. Costs of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

March 20, 2014